441 P.2d 57 (1968)
79 N.M. 159
STATE of New Mexico, Respondent,
v.
Lonnie K. MANLOVE, Petitioner.
No. 8673.
Supreme Court of New Mexico.
May 24, 1968.
CHAVEZ, Chief Justice and NOBLE, MOISE, and COMPTON, Justices concurring.
CARMODY, Justice, being absent and not participating;
Ordered that Petition for Writ of Certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals N.M.App., 441 P.2d 229 be and the same is hereby returned to the Clerk of the Court of Appeals.